DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 19, 2021 has been considered.
	
	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both a stack (e.g., paragraph 0028, line 3) and cells (e.g., paragraph 0035, line 3).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an adder circuit (coupled to the amplifier) (claim 16), a processor (coupled to the amplifier) (claim 16), two or more battery stacks (coupled to an analog digital converter) (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections

Claim 16 is objected to because of the following informalities:
claim 16, the step of “collecting data to determine at least one of the presence and location of at least one of the wire or the bus bar in the battery stack” is not tied to other steps. The step should be tied to “comparing the sum of the individual cell voltages to the voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to obtain a comparison result”; “the presence and location of one of the wire of the bus bar” lack antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, the specification is not enabling because it does not disclose in sufficient detail how the processor is coupled to the amplifier such that the processor determines whether the battery stack comprises at least one of a wire or a bus bar; and compares the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to obtain a comparison result. The processor is not coupled to the battery pack or bus bar to determine whether the battery stack comprises at least one of a wire or a bus bar. For example, the processor is not coupled to either the adder circuit or the top voltage to compare the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack. How is the adder circuit coupled (to the 
Claim 16, the specification is not enabling because it does not disclose in sufficient detail how the processor is coupled to the amplifier such that the processor collects data to determine at least one of the presence and location of at least one of the wire or the bus bar in the battery stack; and compares the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack to obtain a comparison result. For example, the processor is not coupled to the battery stack or bus bar to determine whether the battery stack comprises a bus bar. 
The processor is not coupled to either the adder circuit or the top voltage to compare the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack. The specification merely discloses that the processor is coupled to the amplifier (paragraph 0015, line 9). How is the adder circuit coupled (to the amplifier) to obtain a sum of the individual cell voltages? The specification does not disclose in sufficient detail how the processor and adder circuit are coupled. The drawings do not show how the processor and adder circuit are coupled with other elements, in particular with the amplifier.
Claim 10, the specification is not enabling because it does not disclose in sufficient detail how to determine whether the battery stack comprises at least one of a wire or a bus bar. Thus, the specification does not disclose in sufficient detail how to determine a sum of the individual cell voltages, including any wire voltage or bus bar voltage (line 6). The specification merely repeats the claim limitation without disclosing in sufficient detail how to determine whether any bus bar voltage is included in determining a sum of the individual cell voltages (see paragraph 0014, lines 3-5).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 10 recite an abstract idea of “determining whether the battery stack comprises at least one of a wire or a bus bar” (mental process); “determining a sum of the individual cell voltages including any wire voltage or bus bar voltage (mathematical concept), “comparing a voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result” (mathematical concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application. The step of “initiating an action” (lines 8-9) does not represent a practical application in a particular meaningful way. Furthermore, “measuring one or more cells in 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “measuring one or more cells in a battery stack to obtain individual cell voltages” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 11-15 are directed to an abstract idea.

	Prior Art Note

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a software-configurable battery management circuit and method, comprising determining whether the battery stack comprises at least one of a wire or a bus bar (claims 1, 10, 16) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed September 19 2021 have been fully considered but they are not persuasive.

Examiner’s position is that pursuant to 37 CFR 1.83(a), “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box) (i.e., conventional features, where their detailed illustration is not essential for a proper understanding of the invention, can be represented as a box, but they must be shown). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”
With regard to the 35 USC 101 rejections, Applicants argue “Applicant has amended independent claim 10 to clarify that the recited individual cell voltages are obtained by way of measuring one or more cells in a block of cells in a battery stack. Applicant respectfully submits because a measurement is neither a “mental process” nor a “mathematical concept,” claims 10-15 do not fall in any of the ineligibility categories in the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, 
Examiner’s position is that while a measurement is neither a “mental process” nor a “mathematical concept”, it is directed to an insignificant activity of data gathering (see MPEP 2106.05(g)). Thus, the measurement limitation is not indicative of integration into a practical application (see 2019 PEG, slide 20).
With regard to the 35 USC 112 rejections, Applicants argue “[i]f, alternatively, the Examiner meant to issue an enablement rejection instead, Applicant invites the Examiner to explain why one skilled in the pertinent art would have any trouble making and using the subject matter of the claims after reading the information provided in Applicant’s disclosure.”
Examiner’s position as discussed above is:
Claim 1, the specification is not enabling because it does not disclose in sufficient detail how the processor is coupled to the amplifier such that the processor determines whether the battery stack comprises at least one of a wire or a bus bar; and compares the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to obtain a comparison result. The processor is not coupled to the battery pack or bus bar to determine whether the battery stack comprises at least one of a wire or a bus bar. For example, the processor is not coupled to either the adder circuit or the top voltage to compare the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack. How is the adder circuit coupled (to the amplifier) to obtain a sum of the individual cell voltages? The specification does not 
Claim 16, the specification is not enabling because it does not disclose in sufficient detail how the processor is coupled to the amplifier such that the processor collects data to determine at least one of the presence and location of at least one of the wire or the bus bar in the battery stack; and compares the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack to obtain a comparison result. For example, the processor is not coupled to the battery stack or bus bar to determine whether the battery stack comprises a bus bar. 
The processor is not coupled to either the adder circuit or the top voltage to compare the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack. The specification merely discloses that the processor is coupled to the amplifier (paragraph 0015, line 9). How is the adder circuit coupled (to the amplifier) to obtain a sum of the individual cell voltages? The specification does not disclose in sufficient detail how the processor and adder circuit are coupled. The drawings do not show how the processor and adder circuit are coupled with other elements, in particular with the amplifier.
Claim 10, the specification is not enabling because it does not disclose in sufficient detail how to determine whether the battery stack comprises at least one of a wire or a bus bar. Thus, the specification does not disclose in sufficient detail how to determine a sum of the individual cell voltages, including any wire voltage or bus bar voltage (line 6). The specification merely repeats the claim limitation without disclosing 
Applicant’s remaining arguments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 22, 2021